*269ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ROBERT D. CARROLL formerly of OXFORD, who was admitted to the bar of this State in 1960, be temporarily suspended from the practice of law and compelled to pay a monetary sanction and costs for failure to pay previously-ordered administrative costs, and said ROBERT D. CARROLL having failed to appear on the return date of the Order to Show Cause in this matter, and good cause appearing;
It is ORDERED that ROBERT D. CARROLL is hereby temporarily suspended from the practice of law, effective immediately and until further Order of the Court, and it is further
ORDERED that ROBERT D. CARROLL pay to the Disciplinary Review Board a sanction in the amount of $250 and costs incurred by the Disciplinary Review Board in causing the publication of the notices in this matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that the Disciplinary Review Board cause this Order to be published in two consecutive issues of a newspaper of general circulation in Warren County.